      Case 1:16-mc-00405-LGS Document 190 Filed 03/02/21 Page 1 of 4




March 1, 2021

Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:      Stansell v. Revolutionary Armed Forces of Colombia (“FARC”), No. 1:16-mc-
         00405 (S.D.N.Y.) (Schofield, J.);
         Pescatore v. Juvenal Ovidio Ricado Palmera Pineda, Case No. 1:18-mc-00545
         (S.D.N.Y.) (Engelmayer, J.);
         Caballero v. FARC, No. 1:20-mc-00249 (S.D.N.Y.) (Nathan, J.):
         Joint letter pursuant to Order Dkt. No. 186

Dear Judge Schofield:

        Pursuant to Your Honor’s Order, Dkt. No. 186, the Garnishees Citibank, N.A.,
Sumitomo Mitsui Banking Corp. (“SMBC”), Equiniti Trust Company, and JPMorgan
Chase Bank, N.A., (collectively, the “Garnishees”), in consultation with the Stansell
plaintiffs, the Pescatore plaintiffs, and Caballero (collectively, the “Plaintiffs”), have
prepared a chart, enclosed as Exhibit A, which identifies accounts attached by one or
more of the Plaintiffs, and the alleged agencies or instrumentalities that form the basis of
the Plaintiffs’ attempted attachment. Garnishees represent that the blocked accounts have
been attached in this District by one or more of the Plaintiffs or, as to the account held by
JPMorgan, is expected to be attached soon.1

        This joint letter and Exhibit A are intended for informational purposes only, are
not intended to supersede the positions set forth in the parties’ joint letter of February 25,
2020 or Caballero’s February 26, 2020 letter, and are without prejudice to any arguments
Plaintiffs or any party may wish to make, including regarding venue, jurisdiction, or
validity of the writs.2 The Stansell and Pescatore plaintiffs have verified that the
information in the attached table represents actual SDNY court ordered writs of execution
that were levied upon each garnishee for the listed agency or instrumentality entities’
blocked assets.3 Caballero also has confirmed the accuracy of the enclosed chart as to the

         1
           JPMorgan Chase Bank, N.A. is not a party to the Stansell or Pescatore action, but was a
signatory to Garnishees’ February 23, 2021 letter because it was previously served with writs by the
Stansells and Pescatores, which have been released without prejudice, and it expects to become a party in
the Caballero action only after pending turnover proceedings in Texas are transferred to this District.
         2
           The Plaintiffs have objected to Exhibit A as including information beyond what Your Honor
specifically requested in the February 24, 2020 Order.
         3
           Judge Carter terminated the Stansells’ turnover motion (Dkt. No. 136) against Interactive
Brokers LLC because the District of Connecticut “has, and has exercised, jurisdiction over [the] assets [that
were subject to the turnover motion].” Dkt. No. 162 at 2. Judge Carter did not vacate the writ itself. The
Stansells have indicated that they may move to modify this order to request the turnover motion against
(….continued)

                                                     1
     Case 1:16-mc-00405-LGS Document 190 Filed 03/02/21 Page 2 of 4




accounts Caballero has under writs. The Garnishees confirm the accuracy of the enclosed
chart as to their respective blocked assets.

Respectfully submitted,


/s/ Mark G. Hanchet                                      /s/ Craig T. Cagney
Mark G. Hanchet                                          Craig T. Cagney
Robert W. Hamburg                                        DAVIS POLK & WARDWELL LLP
MAYER BROWN LLP                                          450 Lexington Avenue
1221 Avenue of the Americas                              New York, New York 10017
New York, New York 10020                                 Telephone: (212) 450-4000
Tel.: (212) 506-2500                                     craig.cagney@davispolk.com
rhamburg@mayerbrown.com

Counsel for Sumitomo Mitsui Banking Counsel for Citibank, N.A.,
Corp.                               except with respect to the turnover motions
                                    related to Banco de Venezuela

/s/ Steven B. Feigenbaum                                 /s/ Sharon L. Schneier
Steven B. Feigenbaum                                     Sharon L. Schneier
KATSKY KORINS LLP                                        DAVIS WRIGHT TREMAINE LLP
605 Third Avenue                                         1251 Avenue of the Americas, 21st Floor
New York, New York 10158                                 New York, NY 10020-1104
(212) 953-6000                                           T 212.603.6448 New York
sfeigenbaum@katskykorins.com                             E sharonschneier@dwt.com

Counsel for JPMorgan Chase Bank, N.A.                    Counsel for Citibank, N.A.,
                                                         with respect to the turnover motions
                                                         related to Banco de Venezuela




                                                                                             (continued….)
Interactive Brokers be “stayed” under 28 U.S.C. §2361, but not “terminated,” pending resolution of the
action currently venued in the District of Connecticut. Interactive Brokers reserves its rights to object to
any such motion and to seek to terminate any writs of execution or restraining notices directed to it in
connection with this action.



                                                     2
      Case 1:16-mc-00405-LGS Document 190 Filed 03/02/21 Page 3 of 4




/s/ Robert N. Ward
Joseph Boyle
Robert N. Ward
KELLEY DRYE & WARREN LLP 101 Park
Avenue
New York, NY 10178
T 212-808-7800
E jboyle@kelleydrye.com

Counsel for Equiniti Trust Company

cc:    Counsel of Record (via email and ECF)




                                         3
    Case 1:16-mc-00405-LGS Document 190 Filed 03/02/21 Page 4 of 4




                        TECHNICAL FAILURE STATEMENT

       Garnishee Citibank, N.A., on behalf of itself, Sumitomo Mitsui Banking Corp.
Equiniti Trust Company, and JPMorgan Chase Bank, N.A. (collectively, the
“Garnishees”) submits this statement pursuant to this District’s Electronic Case Filing
Rules & Instructions, Section 11. The Garnishees encountered technical failures with the
ECF system when filing the Garnishees’ joint letter on March 1, 2021.

         We understand that PACER and the NextGen CM/ECF systems were
experiencing issues with user authentication on March 1, 2021 and had announced
emergency maintenance between the hours of 10:00 PM on March 1 and 4:00 AM on
March 2. As a result of these issues, the Garnishees could not access the ECF system.
As a result of the ECF system’s technical failures, the Garnishees were unable to file the
joint letter on March 1, as required by the Court’s February 24, 2021 Order (Dkt. No.
186), and instead submitted the letter by email to the Chambers email address of the
Honorable Lorna G. Schofield, with copies to all parties of record.


Dated: 3/2/2021                              /s/ Craig T. Cagney
                                             Craig T. Cagney
